Case 5:16-cv-10444-JEL-MKM ECF No. 1076 filed 03/04/20   PageID.26937   Page 1 of 5




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


   In re Flint Water Cases.               Judith E. Levy
                                          United States District Judge
   ________________________________/

   This Order Relates To:

   ALL CASES

   ________________________________/

          AGENDA FOR MARCH 11, 2020 STATUS CONFERENCE

          The Court will hold a status conference in these cases on March 11,

  2020, at 2:00pm in Ann Arbor, Michigan. The agenda will be as follows,

  although the Court may adjust the agenda prior to the conference if

  necessary:

     I.     In re Flint Water Cases, Third Amended Case
            Management Order

          The Court will enter a Third Amended Case Management Order

  following this conference and will address any outstanding issues as

  needed. (See ECF No. 1073.)
Case 5:16-cv-10444-JEL-MKM ECF No. 1076 filed 03/04/20   PageID.26938   Page 2 of 5




     II.     Discovery Coordination

           The parties should be prepared to update the Court with respect to

  how discovery is proceeding in other state and federal actions related to

  the Flint Water Cases. Judge Joseph J. Farah from Genesee County

  Circuit Court will attend the status conference to assist in this process.

           The Court will address Class Plaintiffs’ request to discuss the

  process for obtaining discovery from VNA Defendants’ parent company

  Veolia Environnement S.A. (ECF No. 1075.) Class Plaintiffs should

  submit a one-page summary of this issue by 5:00pm on Friday, March

  6, 2020, and any responses must be submitted by 5:00pm on Tuesday

  March 10, 2020.

           Additionally, the Court requested briefing on issues raised by

  parties concerning (1) the implications of Protective Orders filed in Judge

  Jennifer J. Manley’s Genesee County Circuit Court cases involving

  certain Defendants, and (2) the issue of discovery materials obtained

  pursuant to investigative subpoenas. (ECF No. 1071.) The Court will

  hear any oral argument on these issues as needed.




                                        2
Case 5:16-cv-10444-JEL-MKM ECF No. 1076 filed 03/04/20   PageID.26939   Page 3 of 5




        Finally, the following dates are set for telephonic discovery

  conferences as needed: Friday, March 20, 2020 at 3:00pm and Wednesday

  April 8, 2020 at 2:00pm.

     III. Motions to Dismiss in Individual Cases

        The Court will set out a briefing schedule for MDEQ Defendants’

  motions to dismiss individual Short Form Complaints in the following

  cases: Mahan v. Snyder, Case No. 19-cv-12665 (ECF No. 13); Davidson v.

  Snyder, Case No. 19-cv-12675 (ECF No. 13); Cole v. Snyder, Case No. 19-

  cv-12709 (ECF No. 11); Langston v. Snyder, Case No. 19-cv-12878 (ECF

  No. 11); and Shields v. Snyder, Case No. 19-cv-12882 (ECF No. 12.)

     IV.   Bellwether Selection

        During the November 6, 2019 status conference, the Court

  appointed counsel to develop a proposal for the next round of bellwether

  selection. (ECF No. 1009, PageID.26121–PageID.26122.) See also Second

  Amended Case Management Order (ECF No. 998, PageID.25956–

  PageID.25963.) The proposal will be submitted to the Court in advance

  of the conference, no later than Monday, March 9, 2020 by 5:00pm. The

  proposal will be addressed at this status conference.




                                       3
Case 5:16-cv-10444-JEL-MKM ECF No. 1076 filed 03/04/20   PageID.26940   Page 4 of 5




     V.     State Court Motions

          Judge Farah and the parties will establish a date by which counsel

  will advise the Court regarding which motions: (1) will require the taking

  of testimony, (2) will require oral argument, (3) may be decide on briefs.

     VI.    Report from the Special Master

          The Special Master will provide an update on her work since the

  last status conference.

     VII. Scheduling of Next Status Conference

          The next status conference will be held on Wednesday, April 15,

  2020 at 2:00pm in Ann Arbor, Michigan. Parties are to file proposed

  agenda items in Case No. 16-cv-10444 by April 1, 2020. Individual liaison

  counsel should collect proposed agenda items from all counsel

  representing individual plaintiffs and submit those proposed items as a

  single filing. The Court will issue an agenda by April 8, 2020.

          IT IS SO ORDERED.

  Dated: March 4, 2020                     s/Judith E. Levy
  Ann Arbor, Michigan                      JUDITH E. LEVY
                                           United States District Judge




                                       4
Case 5:16-cv-10444-JEL-MKM ECF No. 1076 filed 03/04/20   PageID.26941   Page 5 of 5




                       CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was served
  upon counsel of record and any unrepresented parties via the Court’s
  ECF System to their respective email or First Class U.S. mail addresses
  disclosed on the Notice of Electronic Filing on March 4, 2020.

                                           s/William Barkholz
                                           WILLIAM BARKHOLZ
                                           Case Manager




                                       5
